DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted December 19, 2020, has been reviewed by the examiner and entered of record in the file.  
2.	Accordingly, claims 1-4, 12, 13 and 17-19 are amended, and claim 20 is cancelled.  Claims 1-19 are present in the application. Claims 5, 7 and 8 remain withdrawn from consideration, as well as species of buffered solutions other than acidic solutions are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Previous Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4, 6 and 9-20 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
	Claim 20 is cancelled. 
	The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, support cannot be found for the any/ all buffered acid solutions, as presently encompassed by the instantly claims.
	  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company (Fed. Cir. 2010), “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially 
	In the instant case, claim 1 employs the functional language “…for causing burns in human skin below the epidermis and into the hypodermis of the skin specifically through caustic injury to the hypodermis…”  It is evident that the genus of acid  solutions embraced by the claims has substantial variance, i.e. any buffered acidic solution.  Indeed, the genus is virtually without limit, embracing hundreds of millions of potential acidic solutions bearing no resemblance to one another what-so-ever.  Yet, the instant Specification discloses only one example of any such solution on page 4, i.e. administering salicylic acid mixed with dextrose and saline, optionally followed by a sodium bicarbonate solution.
	While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure of one buffered acidic solution does not adequately describe a subgenus embracing hundreds of millions of additional acidic solutions bearing no structural relationship with the 
	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the Applicant, at the time the application was filed, had possession of the entire scope of the claimed invention. 
	As such, claims 1-4, 6 and 9-19 remain rejected.
Applicant’s Response
5.	Applicant traverse the written description requirement. Applicant argues that “the election restricts this language and thus renders the alleged deficiencies moot,” page 7 of Remarks, lines 3-5.
	Response to Arguments
6.	Applicant's arguments have been fully considered but they are not persuasive, regarding the recited use of any/ all buffered acidic solution(s) in the claims.  As set forth in paragraph “2” of the previous Office Action, the presently withdrawn subject matter consists of buffered alkali solutions, such that any/all buffered acid solutions can be employed by the method of claim 1. Thus the previous rejection is revised in order to address the pending subject matter, i.e. buffered acid solutions.   


	
New Claim Rejections - 35 USC § 112(a)
7.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
	The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 recites the method of claim 1, wherein the buffered acid and buffered alkali solutions  include buffered caustic solutions with the viscosity of water "without micro particles and is not [sic] an injectable implant…" [emphasis added] which is a negative limitation of the solution of claim 1.  Any negative limitation or exclusionary proviso must have basis in the original disclosure, i.e. if the alternative element is positively recited within the specification, it may be explicitly excluded in the claims, please see In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion, please refer to MPEP 2173.05(i).

Previous Claim Rejections - 35 USC § 112(b)
8.	Claims 1-4, 6 and 9-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	Claim 19 has been cancelled. Claims 1-4, 12, 13 and 17-19 are amended.
9.	However, claim 1 remains confusing because it is unclear what solution and how much of said solution is encompassed by the recitation “aqueous solutions… with a buffered acid solution the viscosity of water and… with a buffered alkali solution,” i.e. does Applicant intend to recite a method of injecting a buffered acidic solution or a buffered alkali solution or both, and if both solutions are injected, it is not clear if they are to be injected separately, simultaneously, or sequentially. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4, 6 and 15 are drafted in terms of a consequence of the administration step recited in claim 1, rather than any distinct definition of any of the claimed invention's limitations (i.e. are not further-limiting).  
Claim 6 is confusing and remains unclear in the following aspects: First, it is unclear how much increase in the “capillary leak ability and plasma permeability” is encompassed by the limitation recited in line 2, since “increases” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and 
Claim 11 remains unclear regarding how much increase in the “plasma leak ability, hyperemia and angiogenesis” is encompassed by the limitation “enhancement” recited in line 2, since “enhancement” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 14, the term “tolerability” is a relative term which renders the claim indefinite.  The term "tolerability” is a relative term that must be more clearly defined as a “tolerable” level of pain for one patient would not necessarily be a “tolerable” level of pain to another patient.  Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed for said “tolerability.”  It is also unclear what is encompassed by the limitation “full thickness” recited in line 2 (and in line 3 of claim 15), since said limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 15 remains unclear in the following aspects: First the claim is generally narrative and confusing, regarding which step “improves,” i.e. it is not clear what is meant by “inflammatory and reactive, proliferative and reparative and maturation and remodeling improves the overall health and condition of the skin,” 
	Claims 9, 10, 12, 13, and 16-19 are rejected for being dependent upon a claim that is rejected under 35 U.S.C. 103, and have not resolved the indefiniteness deficiencies stated above.
	Regarding claims 6, 11, 14, 15, and 17, see In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  Accordingly, said claims have not been further treated on the merits.
Applicant’s Response
10.	Applicant submits that the amendatory changes have addressed all pending 35 USC 112(b) issues, rendering these rejections moot.  Regarding claim 14 and the recitation of buffering for tolerability, Applicant directs examiner’s attention to the examples in the specification.
Response to Arguments
11.	The examiner has reviewed the claim amendments but respectfully disagrees with Applicant’s assertion that all pending indefiniteness issues have been resolved.  Applicant fails to amend or address the rejections of claims 6, 11 and 14. Therefore it is not clear what is included or excluded by claims 1, 6, 11, 14 and 15, for the reasons set 
	Regarding claim 14, Applicant provides one example in the Specification at page 4, which does not define or clarify the relative terms “tolerability” or “full thickness,” therefore the metes and bounds of claim 14 cannot be ascertained and the indefiniteness rejection is maintained.

Previous Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 1, 9, 10, 12, 13 and 16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al, WO 2018/105941 A2 (Google Patents® English translation provided). 
	Amended claims 2-4, 18 and 19 are added to the rejection.
As documented in the 112(b) rejection in this office action, claim 1 is unclear in the following aspects: first, it is unclear what solution is encompassed by the recitation  “with a buffered acid solution… and… with a buffered alkali solution,” i.e. does Applicant intend to recite a method of injecting a buffered acidic solution or a buffered alkali solution or both, and if both solutions are injected, it is not clear if they are to be injected separately, simultaneously, or sequentially (please see above).
Accordingly, in this 103 rejection, amended claim 1 is interpreted as a method of inducing a subdermal burn comprising injecting a buffered acid solution (claim 16), (more specifically a buffered caustic solution with the viscosity of water (claim 13) selected from solutions and polymerized solutions of caustic agents and denatured claims 18 and 19)) below the dermis (claim 12), below the epidermis into the hypodermis of the skin, (more specifically to promote hair growth, by stimulating angiogenesis and hyperemia (claim 9) or by triggering capillary permeability (claim 10)) in a human in need thereof.
As further recited by claims 2-4, wherein the injections of caustic agents:
(a)	cause acid burns of the hypodermis which causes capillary permeability 			due to the effects of the damage from the acid chemical (claim 2);
(b)	cause injury resulting in plasma leaks and wherein the plasma leaks 			encourage angiogenesis (claim 3);
(c)	cause plasma permeability and also cause the aggregation of fibrin 				encouraging angiogenesis (claim 4).

	Hwang et al teach a method of promoting hair growth, comprising injecting a buffered hyaluronic acid solution into or below the skin (intradermal or subcutaneous) via a syringe, (see the translation at the abstract, and at page 3, fourth paragraph).  Hwang et al teach that liquid or dry powder for injection may be administered to a subject by reconstitution with any one or more selected from water for injection (thereby making an aqueous solution), physiological saline, glucose solution, and amino acid solution when administered to a patient, (see the translation at page 3, fifth paragraph), but do not explicitly disclose the desired consequence of causing subdermal burns.
	However, the claims are drafted in terms of a desired consequence of the administration of the solution of claim 1, i.e. “wherein the injections are expected to cause a subclinical burn or burns in the subdermis, and hypodermis causing localized 
	A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the resulting subdermal burn(s) from injection of a caustic acidic agent(s) and the associated localized injury, denatured tissue, hyperemia, capillary permeability, plasma leaks and fibrin-encouraging angiogenesis are considered latent properties of the solution disclosed by Hwang et al and the alleged unexpected result does not confer patentability.
	Accordingly the recited method of injecting a buffered acid solution into or below the dermis of the skin in a human in order to promote hair growth would be prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Applicant’s Response
14.	Applicants traverses the rejection, arguing that Hwang et al does not provide a similar approach to that of the claimed invention, since Hwang et al fails to teach injection of a caustic solution that causes burns. Applicant argues that hyaluronic acid is a known nutritive that is specifically used in a manner in Hwang et al such that it does not cause burns (i.e. essentially neutral in terms of pH level and therefore avoids any caustic action).  Applicant alleges that Hwang et al teaches away from the approach tested, taught and claimed by Applicant, since Applicant seeks to cause damage in order to stimulate a response, while Hwang et al seeks to provide nutrients to stimulate a response. Applicant contends that this rejection must be withdrawn as incorrect.

Response to Arguments
15.	Applicant's arguments regarding the obviousness rejection have been fully considered but they are not persuasive. Regarding the argument that Hwang et al fails to teach wherein the injection of the acid solution causes burns, Applicant has not breathed life into the preamble of the claim (“for causing burns… specifically through caustic injury to the epidermis”) since the previous claim amendments of December 19, 2020 don’t capture Applicant’s alleged unexpected results of the administration of a “buffered acid solution having the viscosity of water” in order to cause subclinical burns in the subdermis and hypodermis. The examiner recommends inserting criticality from the composition disclosed at page 4 of the Specification, i.e. limiting the buffered acid solution in the claims to sodium salicylate.  According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, since claim 1 presently encompasses the administration of any/ all buffered acid solutions, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness.

Claim Objections
16.	Claims 2-4, 6 and 8-19 are objected to because of the following informalities:  each of the dependent claims refers to “the method of claim one” [emphasis added] (wherein the claim number is spelled out), rather than the method of claim 1” (i.e. wherein the claim number is in Arabic format).  Appropriate correction is required.

Conclusion

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        March 17, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611